THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 349TH DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 5th
day of November, 2014, the cause upon appeal to revise or reverse your judgment between

                          WILLIAM WALLACE FREY, Appellant

                       NO. 12-14-00322-CV; Trial Court No. 349-7327

                                     By per curiam opinion.

                          RAYMOND HENDRIX, ET AL, Appellees

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed as frivolous; and that this decision be certified to the court
below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 11th day of March, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk